240 F.2d 888
100 U.S.App.D.C. 26
Charles MINOR, Appellant,v.UNITED STATES of America, Appellee.
No. 13471.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 4, 1957.Decided Jan. 24, 1957.Petition for Rehearing In Banc Denied March 4, 1957.

Mr. T. Emmitt McKenzie, Washington, D.C., for appellant.
Mr. John D. Lane, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Lewis Carroll and Frederick G. Smithson, Asst. U.S. Atty., were on the brief, for appellee.
Mr. Fred L. McIntyre, Asst. U.S. Atty., also entered an appearance for appellee.
Before EDGERTON, Chief Judge, and FAHY and BURGER, Circuit Judges.
PER CURIAM.


1
This appeal is from a conviction under the narcotics laws.  We find no error affecting substantial rights.


2
Affirmed.